        Case 1:15-cv-05871-KPF Document 186-4 Filed 01/04/21 Page 1 of 11




---------- Forwarded message ----------
From: RODRIGUEZ, BRAULIO <BRAULIO.RODRIGUEZ@nypd.org>
Date: Fri, Apr 11, 2014 at 5:35 PM
Subject: RE: Follow up phone Call has gone very SOUTH lieutenant
To: Gracie2 <graciegracie212@gmail.com>



Hi Ms. Price,
I apologize for the phone call drop and I'm sorry if you feel I did anything intentional. I thought you had a bad
connection and I waited for a call back from you. I've been in/out of the office, if you call and I'm not available, you
may leave a message in the answer machine.

Ms. Price,
I would like to apologize for the negative experience you have been encountering with the 28 Pct. Although you may
feel that the 28 Pct does not assist you with your complaints, I want to assure you that the Police Department takes
all citizens’ complaints serious. We vigorously strive for a better and more comfortable place for the members of the
community to live in, and that includes handling every complaint seriously. As I explained earlier during our phone
conversation, all of the cases/complaints you mentioned have been closed and investigated by the Detective Squad.
Regarding your complaints about the District Attorney's Office refusing to offer you any help, you need to contact their
office and file a complaint with the Department Disciplinary Committee (212)401-0800 or log on manhattanda.org.
Unfortunately, the Police Department does not handle complaints against the D.A's Office. I hope this may have
clarified any questions or doubts you had. If you have any emergencies please dial 911 and for non-emergencies dial
311 or call your local Precinct.


Lieutenant Braulio Rodriguez
NYPD - 28th Precinct
Integrity Control Officer
(212)678-1601
2271-89 8th Avenue
New York , N.Y. 10027




________________________________________
From: Grace P. <graciegracie212@gmail.com>
Date: Thu, Apr 3, 2014 at 6:02 PM
Subject: ref; mistreatment of K. Price as a domestic violence survivor by members of the 28th Precinct, Un-
investigated IAB complaints and refusal of Police Services
To: braulio.rodriguez@nypd.org

March 20th, 2014

Kelly Price
New York, NY
via email

Lt. Rodrigues
℅ 28th Precinct
8th Avenue
New York, NY 10027
via email; braulio.rodriguez@nypd.org


Dear Lt Rodriguez:



I’m writing to provide further information to assist you in your investigations of my complaints made to the IAB
       Case 1:15-cv-05871-KPF Document 186-4 Filed 01/04/21 Page 2 of 11



regarding the handling of me as a victim of domestic violence and the hell your precinct put me through as I tried to
liberate myself from my batterer. I came to the precinct in 2010 about my situation as I was suffering severe physical,
mental, and economic abuse and instead of assisting me your pct chose to throw me to the wolves and put me in
Riker’s Island for alleged crimes of harassment against my batterer. How is a woman to defend herself if she is
silenced by the police?? When I went to the NYPD for help in freeing myself from my batterer not one person in the
precinct took the time to meet with me and review the many pieces of evidence that I had proving that I had not
fabricated my own injuries; the stance the the detectives in the 28 squad and the Manhattan District Attorney’s office
took in order to protect my batterer who was involved in several prosecutions they had already set in-motion against
other parties not associated with me.

My batterer (Raheem Andre Powell) enjoyed a privileged status with the NYPD as a result of several incidents: he
had assisted in helping the police previously and warned me that I would be unable to find sympathetic ears
regarding his violence. More recently Powell had been a complainant in an attempted murder case wherein his
drug-distribution hideout was robbed in December of 2010 by an armed member of a central-Harlem gang. During
that robbery Powell was shot at by the perpetrator as he chased him up nearby Frederick Douglas Boulevard in front
of the 28th precinct. That young robber/shooter was key in unravelling knowledge about the “Goodfellas” and
“137th st” gang in Central Harlem which were ‘brought to justice’ under fanfare and several public press conferences
by the district attorney’s office. Powell also had knowledge of other gang-related (Crips/Bloods) activities that
involved the murder of his cousin, Andre, in broad daylight on the corner of 115th and Lenox in the Fall of 2010
among other pieces of information he on passed to the police.

For these reasons my complaints as a battered intimate-partner against Powell fell on deaf ears at the 28th precinct
nearby to my home on w. 120th st in Manhattan. I was caught up in a miasma of legal posturing and wrangling as the
DAs office made a case against me for hundreds of counts of alleged aggravate harassment I supposedly committed
against Powell. Without examining one hospital emergency room record, speaking to one neighbor, examining the
receipts I had for various broken windows, kicked-down doors, or examining the photos of my injuries I was labeled a
fabricator and liar. Branded a pariah I was thrown into jail, miscarried the child fathered by Powell I was carrying, and
began suffering serious symptoms of Complex Post Traumatic Distress Disorder. Everything I had worked for in my
life burned around me as my credibility was lost. My friends and neighbors looked at me with disdain and disbelief as
swirling rumors fueled by the actions of the police and DAs office gave people incredulous pause whenever they
confronted me. On many occasions I was physically attacked in the neighborhood by people I knew loosely in the
street.


The following information is broken down into three categories;

I. Rough timeline of events involving violence against me by Powell

II. Events that led to the filing of IAB complaints and details of those incidences.

III. Details of attacks on my person that the 28th precinct refused to follow up on.




I. Rough timeline of events involving violence against me by Powell
August 2009—First Beating I suffered at the hands of Powell
People I told about first incident and/or who saw bruises/marks on me after incident (I went to a party that night with
friends and was in shock still as the beating had taken place in the early morning):
Friends who attended Party:
James Price-Newsweek Magazine: 718. 872.8544 or office: 212 445 4628
Paul Moakley (party thrower): Deputy Director of Photography, Time Magazine: 646 379 0806
Brona Hatchette: Women’s Health Magazine: 646 667 7609



Fall 2009:
I receive a visit from best college friend from Mount Holyoke, Amy Carter, from Seattle while she is in town on
       Case 1:15-cv-05871-KPF Document 186-4 Filed 01/04/21 Page 3 of 11



Business.
She comments on how I live in fear of my boyfriend: she is upset that even though she is taking me out to dinner I still
have to prepare meal for Raheem and that he calls me several times throughout dinner to check up on me and
question me jealously about my whereabouts.
After her visit she sends me a letter fearful of my circumstances, begging me to take a hard look at why I am in
relationship and encouraging me to leave Raheem.
Amy Carter
The Bill & Melinda Gates Foundation
Senior Program Official, Private Gifts
Seattle, WA
206 709 3282
206 612 6496
206 691 1655



Beatings Continue through fall of 2009 and winter of 09/2010.
People who heard domestic disputes:

Tammy Grinder upstairs neighbor (646 228 1469)
Jared Love (upstairs neighbor in #3—Landlord Adam Gargani has his contacts 347 237 0100)

People who called the Police when they feared for me b/c of Raheem:
Levertt (neighbor) NYC Public School Teacher. 646 320 6145
Tammy Grinder (definitely called police on night of 11/12–646 228 1469)

People who saw bruises/marks on me:
Neighborhood drivers from Harlem Transport—cab base around the corner:
Kalu 646 721 8592
Modou 347 751 4211
Dee and Marilyn; 347 203 2623

Neighbors:
Brianne: ask landlord for number ex-girlfriend of Jared Love (Adam Gargani is landlord: 347 237 0100)
Tony: Photographer who lives at 231 w 120th apt #3: he took pictures when Raheem would beat me: (212 729
7434)
Faisal: ask landlord for number—he and his wife have moved but they witnessed Raheem punching me and
preventing me from entering my home (Adam Gargani is landlord: 347 237 0100)
Feliciano My building super; witnesses Raheem push me and hit me in front of my home in the spring of 2010: (646
201 1096)
Marcel: the son of Maria Robinson. Lives at 232 w 120th #1 (cq)
Dee & Marilyn: Owners and
 Residents of 231 w 120th st: witnesses bruises on me on numerous occasions. 347 203 2623
Maria Robinson: Lives across street: witnesses Raheem Beating me on 12/20/2010 in front of my home. Her son,
Marcel, also saw bruises on me on numerous occasions Maria died of Cancer in 2012)

Todd Stevens: 212 350 8507 (my real estate broker—encountered me covered with bruises in sept of 2010 @ 28th
precinct as I tried to make a police report about beating.)


February 2010: suffer massive beatings: sent to Emergency rooms twice back to back @ St. Luke’s and
Metropolitan to treat ripped cornea/black eyes Have Emergency Reports

March 2010; suffer fabric burns all over upper body from Raheem ripping my clothes off as I tried to flee and
dislocated shoulder. Photos of injuries

April 2010: huge fight over easter week. bruised badly-entire back and arms covered in bruises: swollen jaw.
sprained ankle.

Beatings continue whenever we fight throughout Spring of 2010
       Case 1:15-cv-05871-KPF Document 186-4 Filed 01/04/21 Page 4 of 11




May/June 2010: call and visit 28th precinct multiple times to discuss how to get help. Speak with young officer at
desk: Officer Williams. (pretty, petite, Afro-American) she witnesses bruises all over me
and encourages me to make report. She warns me that he will be locked up if I sign report. I beg her if there is a
way to just give him a warning or to help me just extricate myself from relationship.
She says the only way Police can help is if he is arrested. I leave station house without signing report.

June 2010; Raheem attacks me with belt that is covered in metal bottle-caps. leaves permanent bruises on me.
Several people exclaim that my body looks as if it had been run over by a truck. Dirk Caldwell VP of Sales at Black
Enterprise witnessed belt marks; 347.865.5892

June 2010
kidnapped a raped at gunpoint by guy on long island named Ricky. I have address and phone number still. Raheem
indifferent—beats me up and blames me.
i call svu and discuss attack with female officer who tells me that i cannot make an anonymous report to police.
Raheem encourages me not to make report and he gets in shouting match on phone with kidnapper. ricky; 347 863
8171


July 3 2010: Raheem attacks me as I leave my house to see friend. He chokes me through my front gate and rips
off my necklace and prohibits me from leaving aedicule outside my front door. I have to call Police to get him to leave
and permit me to leave my home. Officers respond to 911 call. They encourage me to make report—I decline as
they say he will be arrested. officers Loor and Chan respond.


July-September 2010; multiple blow-ups: police called to home on many occasions in response to my calls and
other complaints by neighbors.

July-September 2010: multiple trips to station house to discuss situation with Domestic Violence officers McNair and
Diaz. I fill out several reports and don’t sign. Many photos taken at precinct of my injuries.

September 2010: multiple calls to Police. Front Windows smashed and replaced several times. Door kicked in,
locks broken, locksmiths called. Locksmiths and glass companies have records of damages and repairs.

October 11, 2010: Raheem tackles me and beats me in street at intersection of 118th and st. Nicholas Ave (NW
corner.) He beats me with his fists and cellphone and Police are called. Police encourage me to make a combined
report of stolen license plates, car, and Domestic Abuse all n one. I’m not given copy of report. Police take
extensive photos of face, back and torso with bruises all over. Officers instruct parking garage to not allow Raheem
to take my car out of garage. Raheem bribes parking lot owner and takes car even though Police helped me remove
one license plate and park suv in front of car.
Witnesses: Levertt (number above) and a girl named Jenn I know from the Dog Park (can get her number)

October 14, 2010: Blackmailed and life threatened: dogs’ lives threatened by Raheem. Says he will “ruin” me by
telling ex colleagues and family private info about me if he gets arrested for Domestic violence, if I leave him, or if I
fail to pay his bills. Forced to go to precinct and ask for help. I explain to officer McNair and Detective Simmons that
I’m being blackmailed and Raheem is blackmailing me and if he gets arrested everyone will know etc. Detective
Simmons states the only way to dismiss complaint filed without my permission is that she needs overtime that week
and by arresting me for making a false statement she will receive it. She says since i’ve never been arrested that this
will not be an issue and I won’t go to jail. She helps me write simple statement saying I caused bruises to my face bc
we were in a fight and I was mad etc. I’m arrested and given a desk appearance ticket for falsifying a police report.
DA declines to prosecute when I make court appearance.




Night of November 11/12 2010: Raheem breaks into my house and is waiting for me when I come home. I had
been at Amsterdam Ale House for dinner. Police saw me (officer Loor) come home as they beeped at my taxi to
move aside when I was paying fare and waved at them when I disembarked. When I entered my home Raheem
attacked me, stole my money and choked me until I passed out on my living room floor. When I regained
consciousness I tried to run for door and screamed for help. At that point Raheem tried to detain me and I was
        Case 1:15-cv-05871-KPF Document 186-4 Filed 01/04/21 Page 5 of 11



thrown/pushed through a 30 gallon fish-tank. When Raheem realized what he did he panicked and stepped in the
glass to pull me out of tank as I was sitting in glass and foul water. He stepped on glass in his flip-flops and needed
to be treated months later in december or early January at st. Luke's for an infection he suffered from a shard of glass
lodged in his foot from that evening. Neighbors all called police and they were pounding on my door: there must have
been 30 officers in my house that night. After much arguing with police (Raheem had disappeared out the back door)
I was taken to Metropolitan Hospital and treated. The FDNY ambulance workers (Valentin was one of them)
remember the incident and how strange the police were acting. The doctor who treated me can also comment on this
(dr. Albert Della Fave—ER Resident.)

MANY neighbors heard me screaming for my life and called police that night. survey 911 calls

Medical Professionals who Treated me:
FDNY Valentin: see copy of FDNY ambulance report (EXHIBIT #)
Dr. Albert Della Fave: Metropolitan Hospital ER Resident: 212 423 6262 to attain a copy of DELLA FAVES INTERNAL
DISPOSITION describing events with police and my treatment beyond the scope of what is in my medical records.
(see EXHIBIT # Hospital emergency Report)




November 17, 2010: Beaten by Nancy Powell, Raheem’s mother when I go to her house for help. Face completely
covered in blood and deep scratches from her fake nails digging into my flesh. I have permanent facial scarring as a
result. (Exhibit #)

November 22, 2010: after lying in bed frightened and starving for five days while my house is trashed I go to the
police in fear of my life. Police see the damage on my face still five days later and allow me to make report against
Nancy Powell however they refuse to allow me to make a report about the November 11/12 incident where Raheem
through me through fish tank and instead instruct me to go to family court to attain a restraining order against him
which i do. I take it to police to serve and they tell me to come back. I return a few days later with Family Court
restraining order and the precinct refuses to act on it.

December 22nd, 2010: beaten, robbed, dragged into street after Raheem breaks into my house and steals my
money and phones. Multiple witnesses call 911 for help. Precinct desk sergeant Agron tells me when I go to make
report that he will arrest me for trespassing if I don’t leave the precinct. Refuses to act even though i have an active
restraining order against Raheem. He refuses to look at it let alone serve it. I call 911 from inside precinct to report
his conduct and the operator tells me they can’t do anything to help me.



More fights through December 2010 and January 2011. ***I attempt to lock Raheem out over Christmas and
Raheem incessantly pounds on door and windows calling me all night for two days when i wouldn’t let him in********I
had a friend staying with me, Dirk Caldwell from Black Enterprise. He witnessed this barrage of harassment and
vowed to only return to my house ‘with a gun to protect himself.’ Dirk Caldwell VP of Sales at Black Enterprise
witnessed Raheem trying to break down my door and his incessant pounding on my windows 347.865.5892



January 27th 2011: fight with Raheem. I refuse to have sex with him and tell him to leave after we agree to try to
reunite. He attempts to beat me again and I start screaming for help. in his haste to leave he leaves phone in my
apartment. I go to precinct to make police report of incident and sergeant Agron again tells me that the only thing he
can do for me is to “move me to Nevada” (implying that I am a some kind of filthy degenerate prostitute unworthy of
the NYPD’s assistance.) (See texts from Powell EXHIBIT #)

January 28th 2011: I make appeal to detective Simmons to help me. She is disgusted at Agron for his treatment of
me and insists I make reports about 12/20 and 1/27 incidents to DV officers when they are in the next day. Simmons
agrees to help me if I tell her everything I know about Raheem’s drug-dealing and his connections etc. I ask about
signing a complaint for injuries dating from 11/11/2010 and Simmons tells me its too late that the precinct will look
bad.
        Case 1:15-cv-05871-KPF Document 186-4 Filed 01/04/21 Page 6 of 11




January 29th 2011: Interviewed by DTs about Raheem’s drug sales enterprise. They never ask me to show them
pictures, ER reports etc. Detectives tell me the only way they will help keep Raheem away from me and to get my
car back from Raheem is if I press charges against Raheem.

January 30th 2011: DV officer McNair takes report of 12/20 incident and encourage me to make report about 1/27
incident. I am leery b/c no one saw him harm me on 1/27 but people did see me harmed on 12/20. Precinct tells me
that Raheem has been making reports against me and that if I don’t make report about 1/27 incident “decisions may
be made that are not in my favor.” I ask again to make a report about incident on 11/10 and am told that; ‘ too much
time has passed’ by officer McNair.

January 31st 2011: file report regarding 1/27 incident.

February 1st, 2011 receive call from officer McNair telling me Raheem has been arrested and served with
restraining order. he then asks me where I am and presses me. I refuse to tell him.

February 2nd 2011: receive call from DA Strobhen: she tells me I have “less than an hour” to get downtown to her
office. When I arrive she and det. simmmons and another dt from the 28 (George?) pepper me with questions, call
me a liar, informs me she is declining to prosecute Raheem, refuses to look at any evidence I have that supports that
i have not been making-up abuse, accuses me of running a dominatrix dungeon out of my brownstone apt, informs
me that if I make another report against RAHEEM that she will ‘lock me up and throw away the key”. She also
informs precinct that she will personally handle all of my inquiries and if I have “a bullet-hole in my head that they are
to call her first before responding to any call from me.” She also encourages Raheem to press counter-claims of
harassment against me and instructs me that even though I haven’t been served that I am to show up in family court
the next morning to respond to Raheem’s charges. She tells me I will be charged with contempt of court if I do not
show up. She tells me her only concern is that “an innocent black man has been sitting in jail for 24 hours…”

February 3rd: Powell tries to accost me on way out of family court. Judge denies his petition for a reciprocal
restraining-order
Slobhen refuses to help me file report about Raheem’s conduct on way out of court building. I make report with Det.
Mortimer at 5th precinct.

February 2011: I discover I am pregnant

Early February 2011: Neighbors tell me that nude photos of me have been texted around to all the neighborhood
boys. I call precinct and slobhan and no one will take report. I call Mortimer and he tells me he can’t do anything. Lt.
LArocca encourages me to make a report to the court and to the Department of Investigations as he informs me that
ADA Strohbhen has instructed the pct. to not take any reports from me.

February/March 2011: I miscarry my child. Numerous calls from Raheem from Pay phones remember many and
can pinpoint March 16th 10:30am repeated calls from him. please check my phone records 212 470 5624 was my
number then.)

February 20th 2011: I call Raheem to tell him about pregnancy. I was extremely uncomfortable and in pain. We
speak for hours/days on end about situation. Raheem enraged that I will not return to him and that i am considering
terminating my pregnancy. He’s also enraged that I beg him to seek counseling for his abuse and battery.

February 23 (cq)2011: receive call from officer Diaz at DV office of 28th precinct asking me to “come in to tell them
how things are going.” I smell something fishy and bug out. Officer McNair admits to me that Raheem made claims
of harassment against me. He’s surprised to find out that Raheem and I had been discussing my pregnancy. Tells
me I will be arrested.

March 24th 2011: arrested in Manhattan family court by FOUR NYPD DETECTIVES from the 28…Det. Simmons
responds to a question I ask her (after she calls me a liar and accuses me of making up abuse) by saying: “Kelly: I
don’t tell you how to lay {sic} flat on your back and spread your legs when you do your job and I certainly don’t expect
you to tell me how to do mine…” while I am in the holding cell at the 28 DT squad

May 2011: arrested by det fontanez for contempt of court. Not given time to make bail: taken straight to Rikers
island where I am beaten. Raheem’s cousin works on Rikers island so I was treated with special disdain. He
promises if I come with him quietly that he will investigate my claims that Raheem beat me. Contract sinus infection
       Case 1:15-cv-05871-KPF Document 186-4 Filed 01/04/21 Page 7 of 11



that causes hearing loss on Rikers. Rikers staff loses my belongings and refuses to give me house keys when I am
discharged. Corrections officers Montague and others I made note of. They can vouch to the abuse I suffered while
in custody of the NYCD.

May/June 2011: Jumped by women's shelter dwellers at 233 W. 120th st. who do drugs with Raheem’s cousins
across the street three times. Police called: they refuse to help.

May/June/July 2011: constantly taunted by neighbors about beatings and called a whore. TOld my life is in danger
by Raheem’s drug-pusher TY who still slings Raheem’s drugs out of 239 w 120th st. #2.

AUGUST 2011: multiple attacks and constant taunting & harassment by neighbors with allegiances to Raheem.
Police take reports.



II. Events that led to the filing of IAB complaints and details of those incidences.

Complained July 15th, 2011 complaint # 11-31923 and #11-43253 that Dt. Simmons failed to investigate my
allegations of abuse at the hands of Powell, and that the 28th precinct no action was ever taken nor any report
provided back to Manhattan North liaison (as per officer Van Vorren and SGT Purcel)

Detective Simmons claims to have investigated my assertions that I had been abused by Powell but she never
inquired about the abuse and checked with my neighbors interviewed, reviewed
the photographs (Exhibit #) , hospital emergency room reports (Exhibit #2),
receipts for broken windows and kicked-down doors or to spoke with my
neighbors who had heard and seen the constant battery.
Detective Simmons never
investigated my claims of abuse at the hands of Powell before charging me
with hundreds of crimes against Powell. She failed to interview my landlord (Exhibit #3)
and neighbors (and even lied about this); never looked at or compared photos of
my severe injuries to hospital emergency room reports; never requested
that my sign HPPA forms releasing medical records, and refused to collect/
accept other evidence such as 911 calls, receipts for repair work for broken
windows or doors that had been kicked down that proves that regular battery had
taken place against my by Powell. They accused me of fabrication without
knowing or seeking to examine the facts and then initiated an elongated, over-
zealous, and incorrectly charged case against me.
Detective Simmons never investigated the facts of my abuse
despite the fact that on the night of November 10-11th, 2010 over thirty
members of the 28th precinct converged on her home. The police accompanied her
ambulance to a hospital after Ms. my had been choked until passing out and
thrown through a fish tank by Powell(see Exhibit #2 hospital records and
Exhibit #1 photographs of permanent scarring from being thrown through fish
tank). Simmons never asked me to sign a HPPA form or for permission to
speak to various doctors that had treated me for the many emergency room
visits she made in 2010. Detective Simmons never interviewed neighbors who
heard constant battery and called the police beseeching them to help me.

Simmons and I had had a previous encounter on October 14, 2010 when
I begged the 28th precinct not to file a report they had told me that I could
have a night to sleep on before initiating action on. I was not ready at
that time to initiate a prosecution against my batterer, Raheem Andre Powell,
as he had threatened my with blackmail and reminded me that he had Police
connections and would ‘ruin me’ if I reported his battery to the police. Upon
arriving at the 28th Precinct on the morning of October 14th, 2010 and telling
the DV officers McNair and Diaz that I was choosing to not initiate
prosecution against Powell for beating me on 10/11/2010 I asked them to tear
up the 61 report. The previous evening I had been told by the police that
they would allow me time to think about if I wanted to follow through with
the filing of the complaint against Powell. I was reticent to go forward
       Case 1:15-cv-05871-KPF Document 186-4 Filed 01/04/21 Page 8 of 11



with my claim against Powell for several reasons including that Powell was
blackmailing (Exhibit #12) me by telling me that he would release intimately
personal photos and information about me to my family and colleagues if I
ever went to the police about the battery he unhanded on me. (please refer to
exhibit #, cell phone transcripts of messages sent to me from Powell
proving the blackmail). The DV officers had already elevated the report even
though they had promised not to and it had been assigned to Detective Simmons.

Simmons agreed to tear up my report against Powell only if I wrote out
a statement saying I had made a false report and inflicted injuries on
myself. Simmons recommended this course of action as it was the easiest way
to make the situation go away. Simmons stated that she needed overtime hours
that day and as it was nearing the end of her shift and by booking me that day
for filing a false police report she would get some overtime hours. Simmons
told me that as I had never been arrested that I would only receive a
Desk Appearance Ticket and that no one would go to jail. She also warned me
to keep my head down and that I should move out of the neighborhood because
from this point on “you’re on your own.” The report that I had made was
for injuries inflicted on me in public on the corner of 118th st. and St.
Nicholas Avenue. The events were witnessed by people known to me and I
knew that if my story was ever followed up on that the facts would come out so
I agreed to Simmons’ plan. Simmons informed me that this was the only way
she would not arrest Powell based on my complaint filed without my
permission by the DV officers. Detective Simmons coached me on how to
retract my statements: asking me to rewrite a synopsis of events several
times each time asking me to write the time at the top of the page much
earlier than the last so that Detective Simmons “could receive overtime by
catching the case with enough time to start to work it” on 10/14/2010. A
record of Simmons’ overtime request and payment is on file for this day.


 On March 24th, 2011 Detective Simmons was called in front of Judge Sattler in Family Court and asked if she had
investigated my claims of abuse and if they were credible. Simmons replied “no” (Exhibit # ) even though she had not
questioned me about my emergency room visits, reviewed photos of injuries taken by my neighbors, or interviewed
my building super, landlord or neighbors about the ongoing abuse. After Simmons answered that she did not believe
my’s allegations Judge Sattler allowed four officers from the precinct to cuff me in the Family Court House on
Lafayette St in her courtroom and transport me back to the 28th precinct for booking and further processing and
arraignment. DETECTIVE SIMMONS HAD NEVER INVESTIGATED MY ALLEGATIONS OF ABUSE & SHE
PERJURED HERSELF IN OPEN COURT.

When I was in the cell in the squad room AFTER being arrested in Sattler’s court inquired as to why Simmons hadn’t
investigated my claims. My home was 1.5 blocks from the Precinct on 122nd but no one in my brownstone was
interviewed about the constant abuse. Detective Simmons replied to my query: “Miss Price, when you lay on your
back and spread your legs while doing your job I’m not standing over you telling you what to do and I sure as hell
don’t expect you to tell me how to do mine...”

Complaint # # 11-31923 was marked “unsubstantiated” by lt. Rentas and 11-43253 was closed by a 28 squad
investigator and closed by lt. laburda: 678 1608. No one ever contacted me to interview me regarding these
complaints.


9/1/2011 Filed complaint vs Officers Bright, Ebright and Raman as well as Sergeant Agron for incident on
8/31. IAB complaint # 11-39869 PO EBRIGHT PO RAMAN and PO Ehlers]. This complaint was marked by the 28
precinct as unsubstantiated by someone named Lopez. Basically these cops instead of taking my report of death
threats by Raheem’s friends outside my home chided me, harassed me, and laughed in my face. When they arrived
on scene and Ebright said to me; “Miss Price I hope someday I am called to your home and you are lying dead on
the sidewalk with a knife in you…”


October 2011; filed IAB complaint # 11-49386 against 28 pct DV officers Rosendary and Simmons
       Case 1:15-cv-05871-KPF Document 186-4 Filed 01/04/21 Page 9 of 11



complaint c1-1-667494377. This complaint was referred back to the precinct for investigation by the manager of the
officers, the SGT also marked my complaint as UNSUBSTANTIATED.

On October 25, 2011 I attempted to file a DIR report with the 28th
precinct about a violation of a restraining order Powell had committed on
10/21/11 against an order of protection issued by Judge Sattler (Docket #0–
00763-11, File # 1685, order #2011-1195 issued on 9/29/11 expiring on 3/29/12.)
I was refused the opportunity to make a report of the violation on the date
of occurrence. I went back on subsequent days in an attempt to file the
report and Captain Williams, the CO of the 28th precinct, instructed his DV
officers to take the report. The DV officer who took the report eventually (id
# 939468) ripped up the report and refused to process it (Exhibit # copy of
report ripped up by DV officers). When following up the next week on the
status of the DIR I was told it was missing and that I was not invited
back into the precinct to refile it. I was accompanied on 12/01/11 by
representatives from the St. Luke’s Roosevelt Hospital Crime Victims Center
back to the precinct to refile a new DIR (Exhibit #.) The DIR was accepted
by the SGT (id # 933944). I at that time received an apology from the SGT about the missing DIR and I provided a
copy of the missing DIR to the SGT. The new
DIR was assigned to Detective Ransom of the 28th squad who did not follow-up
on any investigation regarding the complaint. In fact sgt Ransom engaged in a game of telephone cat and mouse
with me and Powell was never arrested,
investigated or questioned about his offense against the court order. A DIR was lost about a violation of a restraining
order and the superior marks the complaint about the loss and inaction to protect my safety ‘unsubstantiated?”



In November of 2011 I filed complaint # 11-55009 against detective Simmons about her perjuring herself
under oath in front of Family Court Judge and failing to investigate my abuse claims (see court transcript
Exhibit #). This was logged by detective rogers on 11/29/2011. It was marked unsubstantiated by Lt. Franqui. No
one called me or followed up with me.



III. Details of attacks on my person that the 28th precinct refused to follow up on.

I was informed multiple times after being assaulted or threatened that the Manhattan DAs office had instructed the
precinct involved not to take my complaint or to not follow-
through on any investigation of my allegations. This happened on numerous
occasions notably: 6/3/2013, 5/17/13, 10/17/12, 07/27/12: (incident
#2012-020-2969), 7/14/12, 4/17/12, 1/20/12, 12/1/11, 8/13/11, 8/4/11, 8/2/11. Attacks on my person and death threats/
harassment continued through 2013 when I moved out of the 28th precinct’s domain. Please refer to incident report
slips, jaywalking tickets, hospital records etc.



8/2/11 When assaulted (punched in the face and chest when I went outside to check my mailbox) in front of my
home by neighbors associated with the cousin of my ex intimate partner and batterer, Raheem Andre Powell. I
called 911. p.o. Cooley shield # 14327 responded and told me I was not allowed to receive police services, that the
pct. had been informed by the DAs office that I was ‘crazy’ and that even if he took an incident report nothing would
come of it. I called 911 around 1230 pm. Cooley and his partner arrived at 1250 pm. I followed up the next day to
get incident ID# and was ignored and never received a call back from a detective investigating the assault or from the
mousy grey-haired mean-spirited clerk in the 29 pct who assigns the ID #. Eventually in 2012 Lt. LaRocca looked up
the incident and provided and ID# to me.


8/11/11 Told by associates of of my ex intimate partner and batterer, Raheem Andre Powell, who were exiting 239 w
120th next to my brownstone where Raheem operated his drug distribution in apt #2 upstairs on the second floor in
the back of the building (overlooking my backyard and bedroom window) that ‘I would be taken care of’ and that I
should fear for my life. Called 911 to report death threats around 330pm. P.O. Bonaparte (did not provide shield #)
       Case 1:15-cv-05871-KPF Document 186-4 Filed 01/04/21 Page 10 of 11



responded with partner around 400pm and took incident report. No one followed up with me. I followed up and
received a complaint number from lt. larocca who looked it up for me; complaint # 2011-28-003732. No one ever
followed up with me about these threats or arrested the perps. They continued to threaten and intimidate me each
time I left my home and encountered them for the next two years saying; ‘no one cares about you at the precinct; no
one gives a shit if anything happens to you kelly…’

8/16/11; Assaulted by associate of RAP on my way home from store. Punched in the face. called 911. Ambulance
arrived and treated me, police took report and never followed up. See photos of busted face taken by FDNY
ambulance workers (Exhibit #)

8/31 9/1; harassed by associates of RAP. PO EBRIGHT PO RAMAN and PO Ehlers respond and tell me I should
move out of neighborhood, they harass me about associating with ‘these people in this neighborhood’ and refuse to
take my complaint. Ebright tells me he hopes he responds to one of my complaints one day and ‘finds me
lying on the sidewalk in front of my brownstone with a knife in my back.’


10/25/11; report finally made on 12/1/11; see description of my attempt to file a report for Raheem’s breech of
restraining order detailed above in the section outlining events that led to me filing and IAB complaint against the DV
officers Rosendary and Simmons above in section II.


1/20/12 Attacked by woman named INA who lived across the street in the white building Raheem’s uncle and
cousins dwelled in on 120th near my brownstone. This woman has known my batterer since he was a child, is a
known street walker, crack/cocaine addict and has had her youngest daughter, Sarde, removed from her by children’s
services. She encountered me as I as walking to the store and began yelling at me abut how she loved watching
people attack and harass me whenever I left my home. I replied that she was a crack whore who couldn’t even take
care of her own children, that often I had to care for ‘Dee-Dee” (short for Sarde) often when she was too cracked out
to help her own daughter with her homework or when she fell off her bike and needed bandaging and love. I had
even taken her kid to Chucky Cheese with other neighborhood girls once when I surprised all the little girls on the
block with an outing to the restaurant in september of 2010. Ina became enraged and smacked me in the face with a
closed fist resulting in my front right tooth becoming dislodged and landing on the sidewalk. As blood spurted from
my face and I searched the sidewalk for my missing tooth Ina picked up a long wooden leg from an old table that still
had large protruding nails at the top of it where it had once been attached to the table top. She began to run at me
with this weapon and the only person on the sidewalk who interfered was the neighborhood UPS guy, Danny, who
jumped off his truck and tackled INA so she would not club me from behind with the weapon. At that moment a
police cruiser passed by and I waved it down. IT was a manhattan north lt. and his assistant who took my details and
said they would on pass my complaint to the 28 but that I should also call 911 which I did. The complaint was
assigned to Dt. Fontanez who followed up once with me asking who my assailant was. I gave her first name and
address to Fontanez and he mentioned he couldn’t make an arrest based on that. I deplored him to make an arrest
and he drove me around one night when I saw her walking in the neighborhood but never followed up again with me
about locating this crazed attacker. I called Fontanez multiple times reminding him that the statute of limitations on
assault is two years and he told me that he couldn’t do anything because his hands were tied.

4/17/12 attacked in front of home again.

7/14/12, attacked in front of 200 St. Nicholas Ave., around the corner from my home on way home from store. Hair
grabbed and slammed over and over onto pavement by associates of RAP. Knee damaged bruises all over. called
911 around 200 am in the morning and P.O. Johns and partner responded, told me they wouldn’t do anything to help.
I insisted it is my constitutional right to make a 61 report and that it is illegal for the police to refuse to take my report.
They gave me an incident slip marked ‘harassment’ around 230 a.m. No one ever called or came by my brownstone
to investigate or follow up. I attempted to get an ID number for my complaint and was rebuffed again by the mean
mousy grey-haired lady who assigns these numbers in the 28th pct.

10/17/12 While walking home from the subway on 125th street and passing 200 st. Nicholas Ave I was attacked by
someone named Willy who sells Heroin on the stoop of that building and is an associate of RAP. He jumped me as I
was passing his stoop and threw me onto the ground causing substantial damage to my right knee (see photos
Exhibit #). I went to the emergency room and have reports and follow-ups from my orthopedic surgeon stating that I
need knee surgery as a result of attack (Exhibit #s , and and). P.O. Longo responded (shield # 31565) and said they
were instructed by desk sergeant not to take my report. I insisted and they said they would turn in a notation to the
desk sergeant about the incident. I called the desk sergeant and complained No one ever called me to follow up on
       Case 1:15-cv-05871-KPF Document 186-4 Filed 01/04/21 Page 11 of 11



this assault. complaint # 2012-28-005194. The first police who responded to my call said; ‘aren’t you the crazy one
we are not supposed to take reports from?” P.O. Longo and Williams eventually followed up after I called 911 and
complained about the first officers on scene. P.O. Williams sympathetically stated to me that the District Attorney’s
office had instructed the precinct not to respond to any of my calls. This was Witnessed by my neighbor, Elizabeth
Walker, who is a graduate of Harvard University, Colombia Law School and a MEMBER OF THE NEW YORK BAR
ASSOCIATION. WALKER PRESSED WILLIAM'S AND LONGO TO TAKE MY COMPLAINT, reminded them that it is
illegal to deny a person police services. Williams commented that the precinct had been instructed by the District
Attorney’s office to not respond to any calls I made AND THEY took my information and told me nothing would be
done eventually.



On the night of 6/2/2013-6/3/2013 While en route home from the Amsterdam Ale house on 76th and Amsterdam
where I had dinner with a friend of mine I instructed the cab driver to follow a certain route and he refused. I asked
him to stop his cab so I could get out and instead he locked the doors and sped up. He carried on like this for a
number of blocks while I screamed at him to stop the cab and let me out. I called 911 from the back of the cab and
when we stopped at a red light nearby police from the 28th pct were called over. Officer Officer was one of these
officers and he announced to his partner that I was not to be given police services or assisted in any way and that he
refused to take a report from me. I called 911 and reported this incident. Surprise; it was never followed up on.

6/2013; while in route to the subway past precinct from my home Detectives from the 28 squad opened their
windows overlooking my path up St. Nicholas to the 125th st. subway station and ‘MOO’ at me as if I were a cow. I
called the precinct and complained to the CO and his assistant immediately.

July 2013; while walking my dog near my home i’m given a jaywalking ticket on the corner of 120th and St. Nicholas
(I have eyewitnesses that will testify that I did not jaywalk) even though I wasn’t jaywalking. 28th pct cops were rude
and condescending. I fought the ticket in court and won (docket # 2013SN053520).
